Citation Nr: 1623136	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2013, the Veteran presented sworn testimony during a videoconference hearing at the RO, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In January 2014, the Board remanded this claim for further development.  The VA Appeals Management Center (AMC) continued the previous denial in a June 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the January 2014 remand, the Board determined that the AOJ should contact the Veteran and request that he identify the VA facility in Boise, Idaho, where he is currently employed.  Once the information had been provided, the AOJ was to obtain any and all documents pertaining to hearing tests, associated with the Veteran's employment that were administered from 2008 to the present.  The AOJ was also to request the Veteran to provide the full address for the private treatment facility where he received audiological treatment.  In addition, the AOJ was to contact the City of Oceanside Human Resources Department to determine whether the Veteran underwent any hearing tests during his employment.

Pursuant to the January 2014 Remand, the AOJ sent the Veteran the requisite letter in March 2014.  The Veteran responded in an April 2014 letter, in which he indicated that the City of Oceanside Human Resources Department informed him that his records had been destroyed.  He also indicated that the only private hearing test he was able to obtain was administered by Saint Alphonsus Medical Group in January 2006; he enclosed a copy of the test.  Additionally, the Veteran provided the street address for the VAMC in Boise, Idaho, where he is employed.

Crucially, although the Veteran identified the Boise VAMC as his place of employment, the AOJ failed to request any documents pertaining to hearing tests administered to the Veteran from 2008 to the present.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

The Board additionally observes that the Veteran was last afforded a VA audiology examination in November 2010, which addressed the etiology of the claimed tinnitus.  Notably, the November 2010 VA examiner indicated that he was unable to render an opinion as to nexus without resorting to mere speculation.  Given the incomplete medical picture, the Board finds that a new VA medical opinion is necessary to determine whether the Veteran's tinnitus is related to his military service.  The examiner should address the Veteran's in-service noise exposure and his competent reports of tinnitus symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, obtain from the VAMC in Boise, Idaho (identified in the Veteran's April 2014 letter) any and all documents pertaining to hearing tests administered to the Veteran from 2008 to the present.  All such available documents should be associated with the claims file.

2. Then, refer the VA claims file to a VA audiologist to obtain an opinion as to whether the Veteran's tinnitus is related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed tinnitus had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

The examiner should also address the Veteran's lay testimony regarding his tinnitus symptomatology during service and continuing thereafter.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

